COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                            EL PASO, TEXAS
                                  §
                                               No. 08-22-00041-CV
 WESTON GADDY,                    §
                                                 Appeal from the
               Appellant,         §
                                            County Court at Law No. 7
 v.                               §
                                             of El Paso County, Texas
 ELYSA FENENBOCK,                 §
                                               (TC# 2019DCV2019)
               Appellee.          §

                                             §
                                           ORDER

       The Court GRANTS Appellant’s motion to vacate the oral argument setting.

       Further, on the Court’s own motion, and pursuant to Tex.R.App.P. 39.1, the Court finds

that oral argument in the above styled and numbered cause would not materially aid in the

disposition of this cause, therefore, this case is scheduled to be submitted without oral argument

on June 30, 2022.

       IT IS SO ORDERED this 29th day of June, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.